Eawls and Gantt jointly purchased a tract of land from Jones and gave bond and mortgage for the purchase money, and each of them made payments. In July, 1873, Gantt had paid $269.15 over and above the half of the aggregated payments, with interest. Jones then agreed to compromise balance for $1200, of which Gantt paid $698 and Eawls paid $486 [error of $16 here unaccounted for], thus entitling Gantt to receive from Eawls on that day $375.15 to equalize their payments. (Eawls claims that he had at that time some other outstanding demands against Gantt, arising out of other transactions.) By direction of Gantt, and with consent of Eawls, the bond and mortgage were assigned by Jones to the wife of Gantt, and Mrs. Gantt after-wards brought this action for foreclosure. Held—
1. That the mortgage was not satisfied as against Eawls.
2. That the assignment would operate as a gift by Gantt to his wife of his interest in this mortgage valid between themselves, and binding upon Eawls, there being no creditors before the court.
3. That the assignee took the bond and mortgage subject to then existing equities of set-off in favor of Eawls against Gantt; but subsequent transactions between Eawls and Gantt could not be brought into the accounting in this action.
*611March 29th, 1881.
II. A. Meetze, W. S. Monteith, for appellant. T. 8. Arthur, contra.
4.That Mrs. Gantt not having appealed from the Circuit decree which fixed the amount due her at $698, with interest from the date of the assignment, that amount is assumed to be the extent of her claim, and should be paid out of the mortgaged premises with judgment against the defendants for any deficiency; but as between the defendants, each should be required to pay out of his interest in the land such sum as would equalize their payments, and adjust the equities existing between them. OpinioN by
Simpson, C. J.,